ELECTION BOARD — SALARY The secretary of a county election board in a county having 17,500 or more registered voters has the authority to hire, fire, and set the salary range of employees of the election board, and it is not necessary that the entire county election board acquiesce in or act with the secretary in arriving at the salary of employees or the number thereof.  The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Under the language of 26 O.S. 2-117 [26-2-117] (1974), does the secretary of the county election board in counties having seventeen thousand five hundred (17,500) or more registered voters have the authority to hire, fire, and set the salary range of employees of the county election board, or is it necessary for a majority of the county election board to act with the secretary in arriving at the salary of employees and the number of employees of the board? Title 26 O.S. 2-117 [26-2-117] (1974), provides in part: "The secretary of the county election board shall be the administrative officer of the county election board and shall have general supervisory authority over the several precinct election boards within the county. In counties having seventeen thousand five hundred (17,500) or more registered voters, the secretary shall have the authority to employ and/or terminate an assistant secretary and such other employees as are necessary to perform the duties of the county election board . . ." Prior to the enactment of the above section, the subject matter of your opinion request was governed by the provisions of 26 O.S. 24 [26-24](a) (1971), which provided in pertinent part: ". . . The county election board shall have the authority to employ clerical help to assist the board in the performance of its duties. The compensation of such clerical help shall be paid by the county. The secretary shall be the administrative officer of the county election board, charged with the operational responsibilities of the board, including, but not limited to, supervision, defining job positions and responsibilities of the employees, preparation of the annual budget, preparation and filing of all reports, and the implementation of policy, findings and actions lawfully prescribed or determined by the county election board. . . ." (Emphasis added.) Section 26 O.S. 24 [26-24](a) was repealed by the 1974 Legislature, the operative date of the repealer being January 1, 1975.  The intent of the Legislature with respect to the powers and duties of the county election board secretary in counties over 17,500 is clear. Prior to January 1, 1975, the entire county election board was vested with the authority to employ "clerical help to assist the board in the performance of its duties." However, with the enactment of Section 26 O.S. 2-117 [26-2-117] the Legislature vested in the secretary of a county election board in a county having 17,500 or more registered voters the authority "to employ and/or terminate an assistant secretary and such other employees as are necessary to perform the duties of the county election board." It is, therefore, the opinion of the Attorney General that your question must be answered in the affirmative. The secretary of a county election board in a county having 17,500 or more registered voters has the authority to hire, fire, and set the salary range of employees of the election board, and it is not necessary that the entire county election board acquiesce in or act with the secretary in arriving at the salary of employees or the number thereof.  (Michael Cauthron)